Case 2:09-cr-20473-VAR-LJM ECF No. 255, PageID.1744 Filed 01/22/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                           Case No. 09-20473
                                             Honorable Victoria A. Roberts
RAFAEL MURREY
     Defendant.
______________________________/

               ORDER GRANTING DEFENDANT’S MOTION
             FOR COMPASSIONATE RELEASE [ECF No. 243]

      Defendant Rafael Cornell Murrey filed this motion for compassionate

release under 18 U.S.C. § 3582(c) on December 3, 2020. The Government

opposes the motion. The Court held a hearing on the motion on January 22,

2021. Wade Fink appeared on behalf of Mr. Murrey; Corrine Lambert

appeared for the Government.

      For the reasons stated on the record, the Court GRANTS Mr. Murrey’s

Motion for Compassionate Release. His sentence is reduced to time served.

      The Court imposes a term of supervised release of five years on Count

1, one year on Counts 2 and 3, and ten years on Count 4 – all to be served

concurrently. Mr. Murrey must:

          quarantine for fourteen days immediately following his release;




                                      1
Case 2:09-cr-20473-VAR-LJM ECF No. 255, PageID.1745 Filed 01/22/21 Page 2 of 2




          participate in a substance abuse program approved by the

            Probation Department which may include drug testing;

          participate   in   a   cognitive-behavioral   treatment   program

            supervised by his probation officer and must follow the rules of

            that program; and,

          participate in the Location Monitoring Program, utilizing

            technology as directed by the probation officer, and abide by all

            requirements of the program for a period of three months. The

            costs are waived.

      Additionally, Mr. Murrey is restricted to his residence at all times,

except for employment; education; religious services; substance abuse or

mental health treatment; attorney visits; court appearances; court-ordered

obligations; or other activities as preapproved by the probation officer. Mr.

Murrey may, however, attend one of his son Raphael Murrey II’s basketball

games per week. The Court waives any fees or costs associated with court-

mandated programming.


      IT IS ORDERED.
                                    s/ Victoria A. Roberts
                                    Victoria A. Roberts
                                    United States District Judge


Dated: January 22, 2021
                                      2
